Citation Nr: 1736748	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected right foot surgical scarring.

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected left knee injury residuals.    


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Since then, jurisdiction has moved to the RO in Los Angeles, California.  

In the November 2008 rating decision, the RO granted an increased rating for the left knee disability from 0 to 20 percent, effective November 29, 2007.  The RO also continued the Veteran's noncompensable rating for removal of tarsal navicular bone, right foot.  However, a year later, the RO issued a decision review officer (DRO) decision which granted service connection for right foot posterior tibialis tendonitis with a noncompensable rating effective December 14, 2008.  See November 2009 DRO decision.   In bold lettering, the DRO stated that although the tendonitis issue was not currently on appeal, it was being addressed by said decision because it was favorable.  Id.  Almost six years later, the RO issued another DRO decision increasing the Veteran's tarsal navicular bone removal of the right foot with posterior tibial tendonitis and degenerative changes to 20 percent from April 5, 2014.  See February 2015 DRO decision.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

However, as stated above, the musculoskeletal and residual scar ratings were bifurcated in 2009; as such, only the residual scar increased rating remains on appeal.  The Veteran has not appealed the decision increasing the musculoskeletal rating to 20 percent from April 5, 2014.  As such, only the left knee and residual scar increased rating claims remain on appeal.  

In a February 2015 decision review officer (DRO) decision, the RO granted service connection for right-sided hearing loss and assigned bilateral hearing loss (previously rated as left-sided hearing loss) a noncompensable rating effective November 29, 2007.  This award represents a complete grant of the benefits sought with respect to entitlement to service connection for right-sided hearing loss and, therefore, is no longer in appellate status or before the Board at this time.  

The Veteran requested a hearing before the Board.  See December 2009 Form VA 9.  VA scheduled a hearing in July 2017; however, the Veteran told VA that he no longer wanted a hearing but rather "just wanted the [Board] to move forward and make a decision."  See July 2017 VA Form 27-0820.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

The issue of entitlement to an increased disability rating in excess of 20 percent for service-connected left knee injury residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Throughout the appeal period, the Veteran's right foot scar was superficial, linear, measured at most 4 by 0.1 centimeters (cm) in surface area, not painful, not unstable, and did not adversely affect any function.  


CONCLUSION OF LAW

The criteria for a compensable rating for right foot surgical scarring have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA, Social Security Administration (SSA) and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in October 2008 and February 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Increased Rating Claim

Here, the Veteran has averred that his service-connected disability is more severe than his current disability rating would indicate.  He filed his increased rating claim in November 2007.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 
The Veteran's service-connected right foot surgical scarring associated with tarsal navicular bone removal of the right foot with posterior tibial tendonitis and degenerative changes is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has impermissible "retroactive effects" if it is less favorable to a claimant than the old law or regulation, while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003.  Statutes or regulations restricting the right to a benefit may have disfavored retroactive effects to the extent their application to a pending claim would extinguish the Veteran's right to benefits for periods before the statute or regulation took effect. 

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Under the most recent criteria, the Veteran's right foot scar is rated under Diagnostic Code 7805, which provides that scars and other effects of scars are to be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under Codes 7800, 7801, 7802, or 7804.  Diagnostic Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's right foot scar.  Diagnostic Code 7801 provides criteria for scars not of the head, face, or neck that are deep and nonlinear.  Diagnostic Code 7802 provides criteria for scars not of the head, face, or neck that are superficial and nonlinear.  Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Codes 7801, 7802, 7804, 7805.  

Regarding claims for scars filed prior to October 23, 2008, which is the case here, the old criteria applies, however, a veteran has the right to request review under the revised criteria.  See 38 C.F.R. § 4.118.  In this case, the Board has considered both the old and new regulations; however, the new regulations for scars have been applied as they are most favorable to the Veteran.  Nevertheless, the old or new ratings are immaterial in this case because the Veteran's scar is not painful.  Thus, the correct diagnostic code to apply is current Diagnostic Code 7805, as the Veteran has a non-painful, 3 by 0.1 cm surface area scar on his right foot.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board's analysis begins with the Veteran's right foot scar currently rated under Diagnostic Code 7805.  Throughout the appellate period, the Veteran was afforded VA examinations in October 2008 and February 2015 to assess the severity of this disability.  

At the October 2008 examination, the Veteran reported no active treatment for his right foot condition.  Importantly, the examiner found a 4 cm scar along the course of the right foot medial instep that was "well healed, [had] normal pigmentation, [and was not] painful to palpitation."  See October 2008 VA examination.  Almost seven years later, the Veteran was afforded a second VA examination.  See February 2015 VA examination.  The examiner found a "barely visible scar measuring about 3 cm in the medial aspect of the foot.  Further, when asked whether the Veteran's scar was painful, unstable, or had a total area equal to or greater than 39 square centimeters, the examiner stated "no."  Id.

At different times during the appeal, the Veteran has stated that he has experienced a worsening of his right foot disability.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2017).  There is no evidence that these statements are not credible.  However, as to both examinations, the examiner stated that the Veteran did not show pain on his right foot scar.  As such, the Board assigns more probative weight to the examiners' recollection of the Veteran's scar pain in October 2008 and February 2015.  

The Veteran also reported right foot pain at his February 2015 examination.  The examiner noted that the Veteran had "documentation of complex regional pain syndrome (Reflex sympathetic dystrophy) and the [examination was] consistent with this."  See February 2015 examination.  Further, the examiner stated that with this syndrome, the Veteran had "severe pain which is worsened by minimal palpation of the area and can last hours afterwards" and that "weight bearing is difficult due to this issue."  Id.  However, the Veteran is already compensated for this pain under Diagnostic Code 5284, or tarsal navicular bone removal of the right foot with posterior tibial tendonitis and degenerative changes; thus, to increase the Veteran's scar rating would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Further, as stated above, this issue was not appealed either in 2009 or 2014.  As the Veteran's scar is not painful and does not cover a surface area of at least 39 sq. cm., the Veteran is not entitled to a compensable rating under Diagnostic Code 7805.    
 
Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at noncompensable levels for his right foot scar, staged ratings are unjustifiable.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a noncompensable rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected right foot surgical scarring has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for a compensable disability rating for right foot surgical scarring are not met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102.  



ORDER

A compensable rating for right foot surgical scarring is denied.


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's increased rating claim for left knee injury residuals must be remanded.

The Veteran claims his service-connected left knee injury residuals have worsened.  See February 2015 VA examination.  

Throughout the appellate period, the Veteran has undergone multiple VA examinations for his service-connected left knee injury residuals, which has been rated under Diagnostic Code 5257.  However, the examination reports of record do not contain range of motion measurements for the Veteran's right knee.  See October 2008 and February 2015 VA examinations.  In Correia v. McDonald, the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158, 169-70 (2016).  

In light of these facts, additional VA examination of the Veteran's knees must be scheduled in order to determine the current severity of the service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the American Lake VAMC from February 2015 to present.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo VA examination, by an appropriate healthcare professional, for evaluation of his service-connected left knee injury residuals.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for both knees.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.
  
c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d.  The examiner should also ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of both knees, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.

e.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


